Name: Commission Regulation (EEC) No 1435/91 of 30 May 1991 amending Regulation (EEC) No 899/87 laying down quality standards for cherries and strawberries as regards the sizing of strawberries
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption;  plant product
 Date Published: nan

 Avis juridique important|31991R1435Commission Regulation (EEC) No 1435/91 of 30 May 1991 amending Regulation (EEC) No 899/87 laying down quality standards for cherries and strawberries as regards the sizing of strawberries Official Journal L 137 , 31/05/1991 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 37 P. 0206 Swedish special edition: Chapter 3 Volume 37 P. 0206 COMMISSION REGULATION (EEC) No 1435/91 of 30 May 1991 amending Regulation (EEC) No 899/87 laying down quality standards for cherries and strawberries as regards the sizing of strawberriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 3920/90 (2), and in particular Article 2 (2) thereof, Whereas Annex II to Commission Regulation (EEC) No 899/87 (3), as amended by Regulation (EEC) No 3594/89 (4), lays down the quality standards for strawberries; Whereas the sizing requirements applying to strawberries have been changed to take account of the development of production techniques and marketing needs; whereas the special characteristics of the Primella variety have been taken into consideration; whereas an examination of the agronomic characteristics of the Gariguette variety enables it to be concluded that that variety also deserves special treatment; whereas Regulation (EEC) No 899/87 should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 899/87 is hereby amended as follows: 1. In Part III ('Provisions concerning sizing'), the second indent of the second paragraph is replaced by: '- Classes I and II (except for the Primella and Gariguette varieties): 22 mm; Primella and Gariguette varieties: 18 mm,'. 2. In Part VI ('Provisions concerning marking'), under B ('Nature of produce'), the second indent is replaced by: '- name of the variety (optional, except for the Primella and Gariguette varieties for which this information is compulsory).' Article 2 This Regulation shall enter into force on 1 June 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 375, 31. 12. 1990, p. 17. (3) OJ No L 88, 31. 3. 1987, p. 17. (4) OJ No L 350, 1. 12. 1989, p. 61.